DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 1/28/2022. Currently, claims 1-12 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahamed et al. (US Publication No.: 2016/0091258 hereinafter “Ahamed”) in view of Yong Tang et al. (CN 102601372 hereinafter “Yong”).
With respect to claim 1, Ahamed discloses a method for enhancing boiling performance of chip surface (Fig. 7b), characterized in that, comprising steps of mounting a heat pipe directly above a surface of a chip (Fig. 7b, heat pipe 1 is above chip H which is a CPU as described in Para 0039).
Ahamed does not disclose forming a porous structure for increasing a vaporization core on an upper surface of an outer wall surface of the heat pipe.
Yong teaches forming a porous structure on the entire outer wall surface of a heat pipe (Figs. 1-2, porous structure 2 on outer surface of pipe 1 and Para 0019 of translation). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the outer wall surface of the tube of Ahamed to 
With respect to claim 2, Ahamed and Yong teach the method for enhancing boiling performance of chip surface according to claim 1 as discussed above. Ahamed also discloses the heat pipe is a flat heat pipe (Fig. 1, heat pipe 1 is flat).
With respect to claim 3, Ahamed and Yong teach the method for enhancing boiling performance of chip surface according to claim 2 as discussed above. Yong also discloses the porous structure is formed by a method of sintering metal particles (Para 0016-0019).
With respect to claim 4, Ahamed and Yong teach the method for enhancing boiling performance of chip surface according to claim 3 as discussed above. Yong also teaches the metal particles are copper particles (Para 0019).
With respect to claims 5 and 11, Ahamed and Yong teach the method for enhancing boiling performance of chip surface according to claim 3 or 4 as discussed above. Yong also teaches the porous structure is directly sintered on the upper surface of the heat pipe (Para 0016-0019).
With respect to claim 10, Ahamed and Yong teach the method for enhancing boiling performance of chip surface according to claim 1 as discussed above. Ahamed also discloses the chip is a CPU chip (Para 0039).
Claims 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahamed et al. (US Publication No.: 2016/0091258 hereinafter “Ahamed”) in view of Yong Tang et al. (CN 102601372 hereinafter “Yong”) and further in view of Honmura et al. (US Publication No.: 2012/0325440 hereinafter “Honmura”).
With respect to claims 6 and 12, Ahamed and Yong teach the method for enhancing boiling performance of chip surface according to claim 3 or 4 as discussed above. Ahamed also discloses sintering by a method of low temperature welding (Para 0052).
Ahamed does not disclose the porous structure is sintered on a thin copper sheet that is welded to the upper surface of the heat pipe.
Honmura teaches sintering a porous structure onto a sheet and then welding the sheet onto the surface of a heat pipe (Para 0119-0121). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the porous structure of Ahamed to be sintered and fabricated onto a separate sheet and then welded to the heat pipe as taught by Honmura to improve the web fiber and increase capillary attraction (Para 0119-0121).
With respect to claim 7, Ahamed and Yong teach the method for enhancing boiling performance of chip surface according to claim 2 as discussed above. Yong does not disclose the porous structure is formed by a wire and mesh structure, a micro-ribbed column, a superhydrophobic surface or a foamed copper.
Honmura teaches a porous structure that is a wire and mesh structure that is attached to grooves (Para 0011 and Para 0084). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the porous structure to have a wire and mesh structure as taught by Honmura to improve capillary attraction and performance of the heat pipe (Para 0011 and 0084).
With respect to claim 8, Ahamed, Yong and Honmura teach the method for enhancing boiling performance of chip surface according to claim 7 as discussed above.  
With respect to claim 9, Ahamed, Yong and Honmura teach the method for enhancing boiling performance of chip surface according to claim 7 as discussed above. Ahamed also discloses sintering by a method of low temperature welding (Para 0052).
Ahamed does not disclose the porous structure is sintered on a thin copper sheet that is welded to the upper surface of the heat pipe.
Honmura teaches sintering a porous structure onto a sheet and then welding the sheet onto the surface of a heat pipe (Para 0119-0121). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the porous structure of Ahamed to be sintered and fabricated onto a separate sheet and then welded to the heat pipe as taught by Honmura to improve the web fiber and increase capillary attraction (Para 0119-0121).
Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the newly added reference Yong teaches the newly added claim limitations of a porous structure on an outer wall surface of a heat pipe.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763